                        4:20-cv-04228-JES-JEH # 14            Page 1 of 36
                                                                                                   E-FILED
                                                                       Saturday, 10 April, 2021 02:12:47 PM
                                                                              Clerk, U.S. District Court, ILCD

                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   ROCK ISLAND DIVISION

    SANELA KARIC, as Independent
    Administrator of the Estate of
    SANEL PILIPOVIC, deceased

                           Plaintiff,

            v.                                            No.: 20-cv-4228

    GERALD BUSTOS, as Sheriff of
    Rock Island County, MEND
    CORRECTIONAL CARE, PLLC,
    MELISSA FLETCHER, R.N.,
    STEPHANIE PAXTON, R.N.,
    ROSI MONZON, R.N. and
    ELIZABETH HAACK, R.N.

                           Defendants.

                             SECOND AMENDED COMPLAINT

       NOW COMES, SANELA KARIC, as Independent Administrator of the Estate of

SANEL PILIPOVIC, deceased, by and through DUNCAN LAW GROUP, LLC, her attorneys,

and for her Second Amended Complaint, she states the following:

                                         INTRODUCTION
       1.        Beginning on or about November 3, 2019, Decedent, SANEL PILIPOVIC, was

being held at the Rock Island County Jail, as a pre-trial detainee.

       2.        Defendants, GERALD BUSTOS, as Sheriff, and MEND CORRECTIONAL

CARE, PLLC, acting by and through their agents and/or employees, knew or should have known

that Decedent, SANEL PILIPOVIC, was at risk of serious alcohol withdrawal.

       3.        On or about November 5, 2019, Decedent, SANEL PILIPOVIC, experienced a

serious head injury through inmate attack or otherwise.



                                                 1
                         4:20-cv-04228-JES-JEH # 14            Page 2 of 36




        4.      On or about November 7, 2019, Decedent, SANEL PILIPOVIC, was found non-

responsive at the Rock Island County Jail, resulting in a transfer to a hospital in the County of

Rock Island, State of Illinois.

        5.      There, doctors identified brain hemorrhages.

        6.      On November 8, 2019, SANEL PILIPOVIC died at the aforesaid hospital.

        7.      Plaintiff, SANELA KARIC, files this suit as a representative of SANEL

PILIPOVIC’s estate, seeking redress for his death and seeking claims under 42 U.S.C. §1983,

the Fourteenth Amendment of the U.S. Constitution, and state law claims, including the Illinois

Wrongful Death Act and Illinois Survival Act.

                                            PARTIES
        8.      Decedent, SANEL PILIPOVIC, died on November 8, 2019.

        9.      Plaintiff, SANELA KARIC, is the duly appointed Independent Administrator of

the Estate of SANEL PILIPOVIC, deceased.

        10.     Plaintiff, SANELA KARIC, is a resident of the City of Moline, County of Rock

Island, State of Illinois.

        11.     At all times relevant herein, Defendant, GERALD BUSTOS, was the Sheriff of

the County of Rock Island, and in that capacity, he managed and oversaw the aforesaid county

jail and its agents/employees.

        12.     At all times relevant herein, Defendant, MEND CORRECTIONAL CARE,

PLLC, managed and/or provided the medical services at the Rock Island County Jail.

        13.     At all times relevant herein, Defendants, MELISSA FLETCHER, R.N.,

STEPHANIE PAXTON, R.N., ROSI MONZON, R.N., and ELIZABETH HAACK, R.N., were

agents and/or employees of MEND CORRECTIONAL CARE, PLLC.


                                                 2
                        4:20-cv-04228-JES-JEH # 14             Page 3 of 36




                                          JURISDICTION
       14.     This action arose under the protections afforded under the U.S. Constitution, the

laws of the United States, and the laws of the State of Illinois.

       15.     The jurisdiction of this Court is invoked under 28 U.S.C. §§ 1331 and 1343.

Plaintiff also invokes the supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

       16.     Venue is proper in the United States District Court for the Central District of

Illinois under 28 U.S.C. § 1391(b)(2), as the events described herein occurred within this district.

                                                 FACTS
       17.     On or about November 3, 2019, Decedent, SANEL PILIPOVIC, became a pre-

trial detainee at the Rock Island County Jail.

       18.     Defendant, GERALD BUSTOS, as Sheriff, placed Decedent, SANEL

PILIPOVIC, in an area or cell where he was at risk of attack by other inmates who had known

violent and/or aggressive propensities.

       19.     At all times relevant herein, Decedent, SANEL PILIPOVIC, was an alcoholic, at

risk of serious withdrawals, including delirium tremens.

       20.     Defendants, GERALD BUSTOS, as Sheriff, and MEND CORRECTIONAL

CARE, PLLC, acting by and through their agents and/or employees, knew or should have known

that Decedent, SANEL PILIPOVIC, was at risk of alcohol withdrawals, including delirium

tremens, and the complications from same, including brain hemorrhages.

       21.     On or about November 3, 2019, Defendant, MEND CORRECTIONAL CARE,

PLLC, acting by and through its actual agent and/or employee, MELISSA FLETCHER, R.N.,

performed a mental health examination of Decedent, SANEL PILIPOVIC.




                                                   3
                       4:20-cv-04228-JES-JEH # 14         Page 4 of 36




       22.     On or about November 4, 2019, Defendant, MEND CORRECTIONAL CARE,

PLLC, acting by and through its actual agent and/or employee, STEPHANIE PAXTON, R.N.,

assessed Decedent, SANEL PILIPOVIC, for chemical withdrawals, including alcohol.

       23.     On November 4, 2019, Decedent, SANEL PILIPOVIC, exhibited signs and

symptoms of alcohol withdrawal, including having tremors, being delusional, sweating, and

having difficulty sleeping.

       24.     On or about November 5, 2019, Defendant, MEND CORRECTIONAL CARE,

PLLC, acting by and through its actual and/or agent and/or employee, ELIZABETH HAACK,

R.N., assessed Decedent, SANEL PILIPOVIC, for chemical withdrawals, including alcohol.

       25.     On November 5, 2019, Decedent, SANEL PILIPOVIC, exhibited signs and

symptoms of alcohol withdrawal, including having tremors, being delusional, sweating, and

having difficulty sleeping.

       26.     On or about November 5, 2019, Decedent, SANEL PILIPOVIC, experienced a

serious head injury through inmate attack or otherwise.

       27.     On or about November 6, 2019, Defendant, MEND CORRECTIONAL CARE,

PLLC, acting by and through its actual and/or agent and/or employee, ROSI MONZON, R.N.,

assessed Decedent, SANEL PILIPOVIC, for chemical withdrawals, including alcohol.

       28.     On November 6, 2019, Decedent, SANEL PILIPOVIC, exhibited signs and

symptoms of alcohol withdrawal, including having tremors, being delusional, sweating, and

having difficulty sleeping.

       29.     On or about November 7, 2019, Decedent, SANEL PILIPOVIC, was found

nonresponsive in his cell and he died on November 8, 2019.




                                                4
                        4:20-cv-04228-JES-JEH # 14             Page 5 of 36




          30.   Defendant, GERALD BUSTOS, as sheriff, acting through himself and his

agents/employees, knew or should have known about the aforesaid events and head injury.

          31.   Decedent, SANEL PILIPOVIC’s alcoholism, the risk of delirium tremens, and the

associated complications were serious medical conditions that needed physician attention and

medical treatment.

          32.   Decedent, SANEL PILIPOVIC’s head injury was a serious medical condition.

          33.   Defendant, GERALD BUSTOS, as Sheriff, failed to protect Decedent, SANEL

PILIPOVIC, from attack while confined to the county jail resulting in head injuries that were a

cause of his death.

          34.   Defendants, GERALD BUSTOS, as Sheriff, and MEND CORRECTIONAL

CARE, PLLC, acting by and through their employees, failed to provide proper medical care to

Decedent, SANEL PILIPOVIC, and thus acted unreasonably to his medical needs, including

alcoholism, the risk of delirium tremens, and associated complications, all of which were serious

medical conditions and a cause of his death.

          35.   Defendant, GERALD BUSTOS, as Sheriff, failed to provide proper medical care

to Decedent, SANEL PILIPOVIC, and thus acted unreasonably to his medical needs, including

his head injury from inmate attack or otherwise, which was a serious medical condition and a

cause of his death.

                                             CLAIMS

                                             COUNT I
                                         42 U.S.C. § 1983
                                       Sheriff Gerald Bustos
          36.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.


                                                  5
                       4:20-cv-04228-JES-JEH # 14             Page 6 of 36




       37.     At all times relevant herein, Defendant, GERALD BUSTOS, as Sheriff of Rock

Island County, had a duty to protect Decedent, SANEL PILIPOVIC, a pretrial detainee, from

attacks by other inmates.

       38.     Decedent, SANEL PILIPOVIC, was placed in a cell or other area where he was at

risk of attack by other inmates, who had known violent and/or aggressive propensities.

       39.     Defendant, GERALD BUSTOS, knew or should have known that Decedent,

SANEL PILIPOVIC, was at risk of being attacked while housed and/or placed near inmates who

had known violent and/or aggressive propensities.

       40.     On or about November 5, 2019, Decedent, SANEL PILIPOVIC, was brutally

attacked by an inmate who had known violent and/or aggressive propensities, and he sustained a

serious head injury, which was a cause of his death on November 8, 2019.

       41.     Defendant, GERALD BUSTOS, failed to take appropriate steps to monitor,

supervise, and/or protect SANEL PILIPOVIC from attack, including placing him in a cell or area

where he was free from risk of attack, which was objectively unreasonable and in violation of his

rights under the Fourteenth Amendment to the United States Constitution.

       42.     As a result of that unreasonable conduct, Decedent, SANEL PILIPOVIC,

experienced pain and suffering and died.

       WHEREFORE, Plaintiff, SANELA KARIC, as Independent Administrator of the Estate

of SANEL PILIPOVIC, deceased, prays for judgment against Defendant, GERALD BUSTOS,

and an award of compensatory damages, punitive damages, attorneys’ fees, costs, and any other

relief the Court deems just and appropriate.


                                           COUNT II
                                        42 U.S.C. § 1983
                                      Sheriff Gerald Bustos

                                                6
                        4:20-cv-04228-JES-JEH # 14             Page 7 of 36




          43.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

          44.   At all times relevant herein, Defendant, GERALD BUSTOS, as Sheriff of Rock

Island County, had a duty to act reasonably in providing medical care to Decedent, SANEL

PILIPOVIC, a pretrial detainee at the Rock Island County jail.

          45.   On or about November 5, 2019, Decedent, SANEL PILIPOVIC, experienced a

serious head injury through inmate attack or otherwise.

          46.   Defendant, GERALD BUSTOS, knew or should have known of the aforesaid

head injury, the seriousness of same, and the need for medical attention.

          47.   Defendant, GERALD BUSTOS, failed to provide adequate medical care to

address Decedent, SANEL PILIPOVIC’s head injuries, which was objectively unreasonable and

in violation of his rights under the Fourteenth Amendment to the United States Constitution.

          48.   As a result of that unreasonable conduct, Decedent, SANEL PILIPOVIC,

experienced pain and suffering and died on November 8, 2019.

          WHEREFORE, Plaintiff, SANELA KARIC, as Independent Administrator of the Estate

of SANEL PILIPOVIC, deceased, prays for judgment against Defendant, GERALD BUSTOS,

and an award of compensatory damages, punitive damages, attorneys’ fees, costs, and any other

relief the Court deems just and appropriate.



                                            COUNT III
                                         42 U.S.C. § 1983
                                       Sheriff Gerald Bustos

          49.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

                                                  7
                        4:20-cv-04228-JES-JEH # 14            Page 8 of 36




          50.   Defendant, GERALD BUSTOS, as Sheriff of Rock Island County, had a duty to

act reasonably in providing medical care to Decedent, SANEL PILIPOVIC, a pretrial detainee.

          51.   At all times relevant herein, Decedent, SANEL PILIPOVIC, was an alcoholic and

at risk of delirium tremens.

          52.   Defendant, GERALD BUSTOS, knew or should have known that Decedent,

SANEL PILIPOVIC, was at risk of delirium tremens and the complications from same,

including stroke.

          53.   Decedent, SANEL PILIPOVIC’s alcoholism, the risk of delirium tremens, and the

associated complications were serious medical conditions.

          54.   Defendant, GERALD BUSTOS, failed to provide adequate medical care to

address SANEL PILIPOVIC’s alcoholism, the risk of delirium tremens, and the associated

complications, which was objectively unreasonable and in violation of his rights under the

Fourteenth Amendment to the United States Constitution.

          55.   As a result of that unreasonable conduct, Decedent, SANEL PILIPOVIC,

experienced pain and suffering and died on November 8, 2019.

          WHEREFORE, Plaintiff, SANELA KARIC, as Independent Administrator of the Estate

of SANEL PILIPOVIC, deceased, prays for judgment against Defendant, GERALD BUSTOS,

and for an award of compensatory damages, punitive damages, attorneys’ fees, costs, and any

other relief the Court deems just and appropriate.


                                           COUNT IV
                                        42 U.S.C. § 1983
                            Monell claim against Sheriff Gerald Bustos
          56.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

                                                  8
                        4:20-cv-04228-JES-JEH # 14             Page 9 of 36




        57.     At all times relevant herein, a sheriff in any county in Illinois, including

Defendant, GERALD BUSTOS, had policy-making authority and oversight over a county jail’s

operation.

        58.     As detailed above, Decedent, SANEL PILIPOVIC’s constitutional rights were

violated when an Defendant, GERALD BUSTOS, was objectively unreasonable and/or

deliberately indifferent in 1) providing medical care to Decedent, SANEL PILIPOVIC, for his

serious medical needs, including alcoholism and head injury and 2) protecting Decedent, SANEL

PILIPOVIC from attack by other inmates.

        59.     The violations of Decedent, SANEL PILIPOVIC’s rights were caused, in part, by

the customs, policies, and widespread practices of Defendant GERALD BUSTOS, as Sheriff of

Rock Island County, which resulted in the failure to provide adequate medical care and protect

inmates from attack at the Rock Island County Jail.

        60.     These widespread or “de facto” policies included: (1) fostering an atmosphere

where correctional officers and medical staff were permitted to disregard inmates who

complained that they were injured or needing medical attention; (2) failing to supervise and

monitor that jail workers addressed serious health issues and safety risks appropriately; (3)

failing to provide adequate training to correctional officers to recognize serious medical needs,

adequate medical care, and protection of inmates from attack; and (4) failing to ensure that there

would be a prompt response to all inmate requests for medical attention and to all inmate

altercations.

        61.     Defendant, GERALD BUSTOS, knew or should have known that failing to

provide adequate and timely medical treatment to inmates experiencing serious and life-




                                                   9
                        4:20-cv-04228-JES-JEH # 14            Page 10 of 36




threatening medical needs and failing to protect inmates from attack violated Decedent, SANEL

PILIPOVIC’s constitutional rights.

          62.   As a direct and proximate result of those policies, Decedent, SANEL PILIPOVIC,

failed to receive proper medical attention for his serious medical needs, experienced a brutal

attack at the prison, experienced severe pain and suffering and ultimately died, and his estate

incurred funeral and burial expenses.

          WHEREFORE, Plaintiff, SANELA KARIC, as Independent Administrator of Decedent,

SANEL PILIPOVIC, prays for judgment against Defendant, GERALD BUSTOS, and an award

of compensatory damages, punitive damages, attorneys’ fees, costs, and any other relief the

Court deems just and appropriate.



                                              COUNT V
                                       Illinois Wrongful Death
                                        Sheriff Gerald Bustos
                                         Respondeat Superior

          63.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

          64.   At all times relevant herein, Defendant, GERALD BUSTOS, as Sheriff, acting by

and through himself and his actual and/or apparent agents and/or employees, including but not

limited to deputies, jail officers, jail nurses, and other jail personnel, owed a duty to inmates, like

Decedent, SANEL PILIPOVIC, to act in a reasonable manner in 1) protecting inmates from

attack by other inmates and 2) providing medical care to inmates for serious medical needs.

          65.   Notwithstanding the aforesaid duty, Defendant, GERALD BUSTOS, as Sheriff,

acting by and through himself and his actual and/or apparent agents and/or employees, including


                                                  10
                       4:20-cv-04228-JES-JEH # 14             Page 11 of 36




but not limited to deputies, jail officers, jail nurses, and other jail personnel, committed one or

more or a combination of all of the following negligent acts or omissions:

               a. failed to protect SANEL PILIPOVIC from attacks by other
                  inmates;
               b. failed to keep SANEL PILIPOVIC away from inmates with
                  violent propensities;
               c. failed to provide adequate medical care for SANEL
                  PILIPOVIC’s serious medical needs, including alcoholism,
                  delirium tremens, and the associated risks of same;
               d. failed to provide adequate medical care for SANEL
                  PILIPOVIC’s serious medical needs, including his head
                  injuries;
               e. failed to provide adequate medical care to SANEL PILIPOVIC
                  after his request for same; and
               f. failed to properly monitor SANEL PILIPOVIC’s medical
                  conditions, including alcoholism, delirium tremens, and head
                  injuries.

        66.    As a direct and proximate result, Decedent, SANEL PILIPOVIC, experienced a

head injury on November 5, 2019, became nonresponsive from same at the Rock Island County

jail on November 7, 2019, and died on November 8, 2019.

        67.    The aforesaid failures rose to the level of willful and/or wanton misconduct.

        68.    SANEL PILIPOVIC left surviving him, as his next of kin, his parents and his

siblings.

        69.    By reason of SANEL PILIPOVIC’s death, his next of kin have suffered and been

deprived of the society, love, affection, companionship, and support of SANEL PILIPOVIC.

        70.    This action and the damages sought by the Plaintiff are authorized by and brought

pursuant the Illinois Wrongful Death Act, 740 ILCS 180/0.01-180/2.2.

        71.    Plaintiff, SANELA KARIC, as Independent Administrator the Estate of SANEL

PILIPOVIC, deceased, brings this action for the use and benefit of the next of kin of SANEL

PILIPOVIC.


                                                  11
                        4:20-cv-04228-JES-JEH # 14            Page 12 of 36




          Wherefore, Plaintiff, SANELA KARIC, as Independent Administrator the Estate of

SANEL PILIPOVIC, deceased, prays that this Honorable Court enters a judgment against

Defendant, GERALD BUSTOS, as Sheriff of Rock Island County, for a substantial monetary

amount, plus the cost of this lawsuit, and grants such other, further, and different relief as this

Court deems equitable and just under the circumstances.

                                             COUNT VI
                                       Illinois Survival Claim
                                        Sheriff Gerald Bustos
                                        Respondeat Superior

          72.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

          73.   At all times relevant herein, Defendant, GERALD BUSTOS, as Sheriff, acting by

and through himself and his actual and/or apparent agents and/or employees, including but not

limited to deputies, jail officers, jail nurses, and other jail personnel, owed a duty to inmates, like

Decedent, SANEL PILIPOVIC, to act in a reasonable manner in 1) protecting inmates from

attack by other inmates and 2) providing medical care to inmates for serious medical needs.

          74.   Notwithstanding the aforesaid duty, Defendant, GERALD BUSTOS, as Sheriff,

acting by and through himself and his actual and/or apparent agents and/or employees, including

but not limited to deputies, jail officers, jail nurses, and other jail personnel, committed one or

more or a combination of all of the following negligent acts or omissions:

                a. failed to protect SANEL PILIPOVIC from attacks by other
                   inmates;
                b. failed to keep SANEL PILIPOVIC away from inmates with
                   violent propensities;
                c. failed to provide adequate medical care for SANEL
                   PILIPOVIC’s serious medical needs, including alcoholism,
                   delirium tremens, and the associated risks of same;
                d. failed to provide adequate medical care for SANEL

                                                  12
                        4:20-cv-04228-JES-JEH # 14             Page 13 of 36




                   PILIPOVIC’s serious medical needs, including his head
                   injuries;
                e. failed to provide adequate medical care to SANEL PILIPOVIC
                   after his request for same; and
                f. failed to properly monitor SANEL PILIPOVIC’s medical
                   conditions, including alcoholism, delirium tremens, and head
                   injuries.

        75.     The aforesaid failures rose to the level of willful and/or wanton misconduct.

        76.     As a direct and proximate result, Defendant, GERALD BUSTOS, as Sheriff,

acting by and through himself and his actual and/or apparent agents and/or employees, including

but not limited to deputies, jail officers, jail nurses, and other jail personnel, failed to prevent

SANEL PILIPOVIC’s head injury on November 5, 2019, failed to provide proper medical care

for his alcoholism, and failed to provide proper medical care for his head injury, causing him to

become nonresponsive at the Rock Island County jail on November 7, 2019 and causing him to

die on November 8, 2019.

        77.     As a direct and proximate result, Decedent, SANEL PILIPOVIC, suffered

substantial pain and discomfort prior to his death, incurred medical expenses prior to his death,

lost a normal life prior to his death, lost wages prior to his death, and experienced disfigurement

prior to his death.

        78.     This action, including the damages sought by the Plaintiff, is authorized by the

Illinois Survival Act, 755 ILCS 5/27-6.

        Wherefore, Plaintiff, SANELA KARIC, as Independent Administrator the Estate of

SANEL PILIPOVIC, deceased, prays that this Honorable Court enters a judgment against the

Defendant, GERALD BUSTOS, as Sheriff of Rock Island County, in a substantial sum, plus the

cost of this lawsuit, to fairly and justly compensate the Estate of SANEL PILIPOVIC for the

injuries and damages sustained by SANEL PILIPOVIC.


                                                   13
                       4:20-cv-04228-JES-JEH # 14            Page 14 of 36




                                           COUNT VII
                                     Illinois Wrongful Death
                                  Mend Correctional Care, PLLC
                                       Respondeat Superior

          79.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

          80.   At all times relevant herein, Defendant, MEND CORRECTIONAL CARE,

PLLC, acting by and through its actual and/or apparent agents and/or employees, including but

not limited to MELISSA FLETCHER, R.N., STEPHANIE PAXTON, R.N., ROSI MONZON,

R.N., and ELIZABETH HAACK, R.N., owed a duty to inmates, like Decedent, SANEL

PILIPOVIC, to act in a reasonably careful manner in providing medical care to inmates.

          81.   Defendant, MEND CORRECTIONAL CARE, PLLC, acting by and through its

actual and/or apparent agents and/or employees, including but not limited to MELISSA

FLETCHER, R.N., STEPHANIE PAXTON, R.N., ELIZABETH HAACK, R.N. and ROSI

MONZON, R.N., breached that duty in one of the following ways:

                a. Failed to offer front loading therapy for SANEL PILIPOVIC’s
                   alcohol dependency and his history or risk of withdrawals;
                b. Failed to administer front loading therapy for SANEL
                   PILIPOVIC’s alcohol dependency and his history or risk of
                   withdrawals;
                c. Failed to assess whether SANEL PILIPOVIC was at risk of
                   experiencing severe withdrawals;
                d. Failed to contact a physician after SANEL PILIPOVIC
                   exhibited signs and symptoms of alcohol withdrawal on
                   November 4, 2019;
                e. Failed to properly assess SANEL PILIPOVIC’s alcohol
                   withdrawal symptoms on November 4, 2019;
                f. Failed to contact a physician after SANEL PILIPOVIC
                   exhibited signs and symptoms of alcohol withdrawal on
                   November 5, 2019;
                g. Failed to properly assess SANEL PILIPOVIC’s alcohol
                   withdrawal symptoms on November 5, 2019;
                h. Failed to contact a physician after SANEL PILIPOVIC

                                                 14
                       4:20-cv-04228-JES-JEH # 14             Page 15 of 36




                  exhibited signs and symptoms of alcohol withdrawal on
                  November 6, 2019;
               i. Failed to properly assess SANEL PILIPOVIC’s alcohol
                  withdrawal symptoms on November 6, 2019; or
               j. Failed to properly monitor SANEL PILIPOVIC’s medical
                  conditions, including alcoholism, and risk of withdrawal.

        82.    As a direct and proximate result, Decedent, SANEL PILIPOVIC, experienced

alcohol withdrawal and his symptoms went undiagnosed and untreated, resulting in him

becoming nonresponsive on November 7, 2019 and dying on November 8, 2019.

        83.    SANEL PILIPOVIC left surviving him, as his next of kin, his parents and his

siblings.

        84.    By reason of SANEL PILIPOVIC’s death, his next of kin have suffered and been

deprived of the society, love, affection, companionship, and support of SANEL PILIPOVIC.

        85.    This action and the damages sought by the Plaintiff are authorized by and brought

pursuant the Illinois Wrongful Death Act, 740 ILCS 180/0.01-180/2.2.

        86.    Plaintiff, SANELA KARIC, as Independent Administrator the Estate of SANEL

PILIPOVIC, deceased, brings this action for the use and benefit of the next of kin of SANEL

PILIPOVIC.

        Wherefore, Plaintiff, SANELA KARIC, as Independent Administrator the Estate of

SANEL PILIPOVIC, deceased, prays that this Honorable Court enters a judgment against

Defendant, MEND CORRECTIONAL CARE, PLLC, for a substantial monetary amount, plus

the cost of this lawsuit, and grants such other, further, and different relief as this Court deems

equitable and just under the circumstances.

                                          COUNT VIII
                                     Illinois Survival Claim
                                  Mend Correctional Care, PLLC
                                      Respondeat Superior

                                                 15
                       4:20-cv-04228-JES-JEH # 14            Page 16 of 36




          87.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

          88.   At all times relevant herein, Defendant, MEND CORRECTIONAL CARE,

PLLC, acting by and through its actual and/or apparent agents and/or employees, including but

not limited to MELISSA FLETCHER, R.N., STEPHANIE PAXTON, R.N., ROSI MONZON,

R.N., and ELIZABETH HAACK, R.N., owed a duty to inmates, like Decedent, SANEL

PILIPOVIC, to act in a reasonably careful manner in providing medical care to inmates.

          89.   Defendant, MEND CORRECTIONAL CARE, PLLC, acting by and through its

actual and/or apparent agents and/or employees, including but not limited to MELISSA

FLETCHER, R.N., STEPHANIE PAXTON, R.N., ELIZABETH HAACK, R.N. and ROSI

MONZON, R.N., breached that duty in one of the following ways:

                a. Failed to offer front loading therapy for SANEL PILIPOVIC’s
                   alcohol dependency and his history or risk of withdrawals;
                b. Failed to administer front loading therapy for SANEL
                   PILIPOVIC’s alcohol dependency and his history or risk of
                   withdrawals;
                c. Failed to assess whether SANEL PILIPOVIC was at risk of
                   experiencing severe withdrawals;
                d. Failed to contact a physician after SANEL PILIPOVIC
                   exhibited signs and symptoms of alcohol withdrawal on
                   November 4, 2019;
                e. Failed to properly assess SANEL PILIPOVIC’s alcohol
                   withdrawal symptoms on November 4, 2019;
                f. Failed to contact a physician after SANEL PILIPOVIC
                   exhibited signs and symptoms of alcohol withdrawal on
                   November 5, 2019;
                g. Failed to properly assess SANEL PILIPOVIC’s alcohol
                   withdrawal symptoms on November 5, 2019;
                h. Failed to contact a physician after SANEL PILIPOVIC
                   exhibited signs and symptoms of alcohol withdrawal on
                   November 6, 2019;
                i. Failed to properly assess SANEL PILIPOVIC’s alcohol
                   withdrawal symptoms on November 6, 2019; or

                                                 16
                        4:20-cv-04228-JES-JEH # 14           Page 17 of 36




                j. Failed to properly monitor SANEL PILIPOVIC’s medical
                   conditions, including alcoholism, and risk of withdrawal.

          90.   As a direct and proximate result, Decedent, SANEL PILIPOVIC, experienced

alcohol withdrawal and his symptoms went undiagnosed and untreated, resulting in him

becoming nonresponsive on November 7, 2019 and dying on November 8, 2019.

          91.   As a direct and proximate result, Decedent, SANEL PILIPOVIC, suffered

substantial pain and discomfort prior to his death, incurred medical expenses prior to his death,

lost a normal life prior to his death, lost wages prior to his death, and experienced disfigurement

prior to his death.

          92.   This action, including the damages sought by the Plaintiff, is authorized by the

Illinois Survival Act, 755 ILCS 5/27-6.

          Wherefore, Plaintiff, SANELA KARIC, as Independent Administrator the Estate of

SANEL PILIPOVIC, deceased, prays that this Honorable Court enters a judgment against the

Defendant, MEND CORRECTIONAL CARE, PLLC, in a substantial sum, plus the cost of this

lawsuit, to fairly and justly compensate the Estate of SANEL PILIPOVIC for the injuries and

damages sustained by SANEL PILIPOVIC.

                                            COUNT IX
                                     Illinois Wrongful Death
                                  Mend Correctional Care, PLLC
                                     Institutional Negligence

          93.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

          94.   At all times relevant herein, Defendant, MEND CORRECTIONAL CARE,

PLLC, as an institution, owed a duty to inmates, like Decedent, SANEL PILIPOVIC, to act in a

reasonably careful manner in providing medical care to inmates.

                                                 17
                      4:20-cv-04228-JES-JEH # 14           Page 18 of 36




        95.    Defendant, Defendant, MEND CORRECTIONAL CARE, PLLC, as an

institution, breached that duty in one or more of the following ways:

               a. Failed to offer front loading therapy for SANEL PILIPOVIC’s
                  alcohol dependency and withdrawals;
               b. Failed to administer front loading therapy for SANEL
                  PILIPOVIC’s alcohol dependency and withdrawals;
               c. Failed to offer proper assessment tools to determine whether
                  SANEL PILIPOVIC was at risk of experiencing severe
                  withdrawals;
               d. Failed to train nurses how to identify inmates who are at risk of
                  experiencing severe withdrawals;
               e. Failed to train nurses when to contact a physician when a
                  inmate is exhibiting signs or symptoms of alcohol withdrawals;
               f. Failed to have policies, practices, and protocols when to
                  contact a physician when an inmate is exhibiting signs or
                  symptoms of alcohol withdrawals;
               g. Failed to train nurses how to properly assess an inmate’s
                  symptoms, including alcohol withdrawal;
               h. Failed to train nurses how to correctly complete forms meant to
                  determine when a physician should be contacted for patients
                  with alcohol withdrawal symptoms; or
               i. failed to have policies, practices or protocols on how to
                  properly monitor inmates’ medical conditions, including
                  alcoholism, and risk of withdrawal.

        96.    As a direct and proximate result, Decedent, SANEL PILIPOVIC, experienced

alcohol withdrawal and his symptoms went undiagnosed and untreated, resulting in him

becoming nonresponsive on November 7, 2019 and dying on November 8, 2019.

        97.    SANEL PILIPOVIC left surviving him, as his next of kin, his parents and his

siblings.

        98.    By reason of SANEL PILIPOVIC’s death, his next of kin have suffered and been

deprived of the society, love, affection, companionship, and support of SANEL PILIPOVIC.

        99.    This action and the damages sought by the Plaintiff are authorized by and brought

pursuant the Illinois Wrongful Death Act, 740 ILCS 180/0.01-180/2.2.



                                                18
                        4:20-cv-04228-JES-JEH # 14            Page 19 of 36




          100.   Plaintiff, SANELA KARIC, as Independent Administrator the Estate of SANEL

PILIPOVIC, deceased, brings this action for the use and benefit of the next of kin of SANEL

PILIPOVIC.

          Wherefore, Plaintiff, SANELA KARIC, as Independent Administrator the Estate of

SANEL PILIPOVIC, deceased, prays that this Honorable Court enters a judgment against

Defendant, MEND CORRECTIONAL CARE, PLLC, for a substantial monetary amount, plus

the cost of this lawsuit, and grants such other, further, and different relief as this Court deems

equitable and just under the circumstances.

                                              COUNT X
                                       Illinois Survival Claim
                                   Mend Correctional Care, PLLC
                                      Institutional Negligence

          101.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

          102.   At all times relevant herein, Defendant, MEND CORRECTIONAL CARE,

PLLC, as an institution, owed a duty to inmates, like Decedent, SANEL PILIPOVIC, to act in a

reasonably careful manner in providing medical care to inmates.

          103.   Defendant, Defendant, MEND CORRECTIONAL CARE, PLLC, as an

institution, breached that duty in one or more of the following ways:

                 a. Failed to offer front loading therapy for SANEL PILIPOVIC’s
                    alcohol dependency and withdrawals;
                 b. Failed to administer front loading therapy for SANEL
                    PILIPOVIC’s alcohol dependency and withdrawals;
                 c. Failed to offer proper assessment tools to determine whether
                    Sanel Pilipovic was at risk of experiencing severe withdrawals;
                 d. Failed to train nurses how to identify inmates who are at risk of
                    experiencing severe withdrawals;
                 e. Failed to train nurses when to contact a physician when a

                                                  19
                         4:20-cv-04228-JES-JEH # 14           Page 20 of 36




                      inmate is exhibiting signs or symptoms of alcohol withdrawals;
                f.    Failed to have policies, practices, and protocols when to
                      contact a physician when an inmate is exhibiting signs or
                      symptoms of alcohol withdrawals;
                g.    Failed to train nurses how to properly assess an inmate’s
                      symptoms, including alcohol withdrawal;
                h.    Failed to train nurses how to correctly complete forms meant to
                      determine when a physician should be contacted for patients
                      with alcohol withdrawal symptoms; or
                i.    failed to have policies, practices or protocols on how to
                      properly monitor inmates’ medical conditions, including
                      alcoholism, and risk of withdrawal.

        104.    As a direct and proximate result, Decedent, SANEL PILIPOVIC, experienced

alcohol withdrawal and his symptoms went undiagnosed and untreated, resulting in him

becoming nonresponsive on November 7, 2019 and dying on November 8, 2019.

        105.    As a direct and proximate result, Decedent, SANEL PILIPOVIC, suffered

substantial pain and discomfort prior to his death, incurred medical expenses prior to his death,

lost a normal life prior to his death, lost wages prior to his death, and experienced disfigurement

prior to his death.

        106.    This action, including the damages sought by the Plaintiff, is authorized by the

Illinois Survival Act, 755 ILCS 5/27-6.

        Wherefore, Plaintiff, SANELA KARIC, as Independent Administrator the Estate of

SANEL PILIPOVIC, deceased, prays that this Honorable Court enters a judgment against the

Defendant, MEND CORRECTIONAL CARE, PLLC, in a substantial sum, plus the cost of this

lawsuit, to fairly and justly compensate the Estate of SANEL PILIPOVIC for the injuries and

damages sustained by SANEL PILIPOVIC.

                                              COUNT XI
                                       Illinois Wrongful Death
                                         Melissa Fletcher, RN


                                                  20
                        4:20-cv-04228-JES-JEH # 14            Page 21 of 36




          107.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

          108.   At all times relevant herein, Defendant, MELISSA FLETCHER, R.N., owed a

duty to inmates, like Decedent, SANEL PILIPOVIC, to act in a reasonably careful manner in

providing medical care.

          109.   Defendant, MELISSA FLETCHER, R.N., breached that duty in one or more of

the following ways:

                 a. Failed to offer front loading therapy for SANEL PILIPOVIC’s
                    alcohol dependency and his history or risk of withdrawals;
                 b. Failed to assess whether SANEL PILIPOVIC was at risk of
                    experiencing severe withdrawals;
                 c. Failed to contact a physician regarding SANEL PILIPOVIC’s
                    alcohol dependency and history or risk of withdrawals;
                 d. Failed to properly assess SANEL PILIPOVIC’s alcohol
                    withdrawal symptoms;
                 e. Failed to contact a physician regarding SANEL PILIPOVIC’s
                    signs and symptoms of alcohol withdrawals; or
                 f. Failed to properly monitor SANEL PILIPOVIC’s medical
                    conditions, including alcoholism, and risk of withdrawal.

          110.   As a direct and proximate result, Decedent, SANEL PILIPOVIC, experienced

alcohol withdrawal and his symptoms went undiagnosed and untreated, resulting in him

becoming nonresponsive on November 7, 2019 and dying on November 8, 2019.

          111.   SANEL PILIPOVIC left surviving him, as his next of kin, his parents and his

siblings.

          112.   By reason of SANEL PILIPOVIC’s death, his next of kin have suffered and been

deprived of the society, love, affection, companionship, and support of SANEL PILIPOVIC.

          113.   This action and the damages sought by the Plaintiff are authorized by and brought

pursuant the Illinois Wrongful Death Act, 740 ILCS 180/0.01-180/2.2.



                                                  21
                        4:20-cv-04228-JES-JEH # 14            Page 22 of 36




          114.   Plaintiff, SANELA KARIC, as Independent Administrator the Estate of SANEL

PILIPOVIC, deceased, brings this action for the use and benefit of the next of kin of SANEL

PILIPOVIC.

          Wherefore, Plaintiff, SANELA KARIC, as Independent Administrator the Estate of

SANEL PILIPOVIC, deceased, prays that this Honorable Court enters a judgment against

Defendant, MELISSA FLETCHER, R.N., for a substantial monetary amount, plus the cost of

this lawsuit, and grants such other, further, and different relief as this Court deems equitable and

just under the circumstances.

                                              COUNT XII
                                        Illinois Survival Claim
                                         Melissa Fletcher, RN
          115.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

          116.   At all times relevant herein, Defendant, MELISSA FLETCHER, R.N., owed a

duty to inmates, like Decedent, SANEL PILIPOVIC, to act in a reasonably careful manner in

providing medical care.

          117.   Defendant, MELISSA FLETCHER, R.N., breached that duty in one or more of

the following ways:

                 a. Failed to offer front loading therapy for SANEL PILIPOVIC’s
                    alcohol dependency and his history or risk of withdrawals;
                 b. Failed to assess whether SANEL PILIPOVIC was at risk of
                    experiencing severe withdrawals;
                 c. Failed to contact a physician regarding SANEL PILIPOVIC’s
                    alcohol dependency and history or risk of withdrawals;
                 d. Failed to properly assess SANEL PILIPOVIC’s alcohol
                    withdrawal symptoms;
                 e. Failed to contact a physician regarding SANEL PILIPOVIC’s
                    signs and symptoms of alcohol withdrawals; or
                 f. Failed to properly monitor SANEL PILIPOVIC’s medical

                                                  22
                         4:20-cv-04228-JES-JEH # 14           Page 23 of 36




                      conditions, including alcoholism, and risk of withdrawal.

          118.   As a direct and proximate result, Decedent, SANEL PILIPOVIC, experienced

alcohol withdrawal and his symptoms went undiagnosed and untreated, resulting in him

becoming nonresponsive on November 7, 2019 and dying on November 8, 2019.

          119.   As a direct and proximate result, Decedent, SANEL PILIPOVIC, suffered

substantial pain and discomfort prior to his death, incurred medical expenses prior to his death,

lost a normal life prior to his death, lost wages prior to his death, and experienced disfigurement

prior to his death.

          120.   This action, including the damages sought by the Plaintiff, is authorized by the

Illinois Survival Act, 755 ILCS 5/27-6.

          Wherefore, Plaintiff, SANELA KARIC, as Independent Administrator the Estate of

SANEL PILIPOVIC, deceased, prays that this Honorable Court enters a judgment against the

Defendant, MELISSA FLETCHER, R.N., in a substantial sum, plus the cost of this lawsuit, to

fairly and justly compensate the Estate of SANEL PILIPOVIC for the injuries and damages

sustained by SANEL PILIPOVIC.

                                              COUNT XIII
                                        Illinois Wrongful Death
                                         Stephanie Paxton, RN
          121.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

          122.   At all times relevant herein, Defendant, STEPHANIE PAXTON, R.N., owed a

duty to inmates, like Decedent, SANEL PILIPOVIC, to act in a reasonably careful manner in

providing medical care.




                                                  23
                      4:20-cv-04228-JES-JEH # 14          Page 24 of 36




        123.   Defendant, STEPHANIE PAXTON, R.N., breached that duty in one or more of

the following ways:

               a. Failed to offer front loading therapy for SANEL PILIPOVIC’s
                  alcohol dependency and his history or risk of withdrawals;
               b. Failed to assess whether SANEL PILIPOVIC was at risk of
                  experiencing severe withdrawals;
               c. Failed to contact a physician regarding SANEL PILIPOVIC’s
                  alcohol dependency and history or risk of withdrawals;
               d. Failed to properly assess SANEL PILIPOVIC’s alcohol
                  withdrawal symptoms;
               e. Failed to contact a physician regarding SANEL PILIPOVIC’s
                  signs and symptoms of alcohol withdrawals; or
               f. Failed to properly monitor SANEL PILIPOVIC’s medical
                  conditions, including alcoholism, and risk of withdrawal.


        124.   As a direct and proximate result, Decedent, SANEL PILIPOVIC, experienced

alcohol withdrawal and his symptoms went undiagnosed and untreated, resulting in him

becoming nonresponsive on November 7, 2019 and dying on November 8, 2019.

        125.   SANEL PILIPOVIC left surviving him, as his next of kin, his parents and his

siblings.

        126.   By reason of SANEL PILIPOVIC’s death, his next of kin have suffered and been

deprived of the society, love, affection, companionship, and support of SANEL PILIPOVIC.

        127.   This action and the damages sought by the Plaintiff are authorized by and brought

pursuant the Illinois Wrongful Death Act, 740 ILCS 180/0.01-180/2.2.

        128.   Plaintiff, SANELA KARIC, as Independent Administrator the Estate of SANEL

PILIPOVIC, deceased, brings this action for the use and benefit of the next of kin of SANEL

PILIPOVIC.

        Wherefore, Plaintiff, SANELA KARIC, as Independent Administrator the Estate of

SANEL PILIPOVIC, deceased, prays that this Honorable Court enters a judgment against

                                               24
                        4:20-cv-04228-JES-JEH # 14            Page 25 of 36




Defendant, STEPHANIE PAXTON, R.N., for a substantial monetary amount, plus the cost of

this lawsuit, and grants such other, further, and different relief as this Court deems equitable and

just under the circumstances.

                                             COUNT XIV
                                        Illinois Survival Claim
                                        Stephanie Paxton, RN
          129.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

          130.   At all times relevant herein, Defendant, STEPHANIE PAXTON, R.N., owed a

duty to inmates, like Decedent, SANEL PILIPOVIC, to act in a reasonably careful manner in

providing medical care.

          131.   Defendant, STEPHANIE PAXTON, R.N., breached that duty in one or more of

the following ways:

                 a. Failed to offer front loading therapy for SANEL PILIPOVIC’s
                    alcohol dependency and his history or risk of withdrawals;
                 b. Failed to assess whether SANEL PILIPOVIC was at risk of
                    experiencing severe withdrawals;
                 c. Failed to contact a physician regarding SANEL PILIPOVIC’s
                    alcohol dependency and history or risk of withdrawals;
                 d. Failed to properly assess SANEL PILIPOVIC’s alcohol
                    withdrawal symptoms;
                 e. Failed to contact a physician regarding SANEL PILIPOVIC’s
                    signs and symptoms of alcohol withdrawals; or
                 f. Failed to properly monitor SANEL PILIPOVIC’s medical
                    conditions, including alcoholism, and risk of withdrawal.

          132.   As a direct and proximate result, Decedent, SANEL PILIPOVIC’s experienced

alcohol withdrawal and his symptoms went undiagnosed and untreated, resulting in him

becoming nonresponsive on November 7, 2019 and dying on November 8, 2019.

          133.   As a direct and proximate result, Decedent, SANEL PILIPOVIC, suffered

substantial pain and discomfort prior to his death, incurred medical expenses prior to his death,

                                                  25
                        4:20-cv-04228-JES-JEH # 14            Page 26 of 36




lost a normal life prior to his death, lost wages prior to his death, and experienced disfigurement

prior to his death.

          134.   This action, including the damages sought by the Plaintiff, is authorized by the

Illinois Survival Act, 755 ILCS 5/27-6.

          Wherefore, Plaintiff, SANELA KARIC, as Independent Administrator the Estate of

SANEL PILIPOVIC, deceased, prays that this Honorable Court enters a judgment against the

Defendant, STEPHANIE PAXTON, R.N., in a substantial sum, plus the cost of this lawsuit, to

fairly and justly compensate the Estate of SANEL PILIPOVIC for the injuries and damages

sustained by SANEL PILIPOVIC.

                                             COUNT XV
                                       Illinois Wrongful Death
                                        Elizabeth Haack, R.N.

          135.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

          136.   At all times relevant herein, Defendant, ELIZABETH HAACK, R.N., owed a

duty to inmates, like Decedent, SANEL PILIPOVIC, to act in a reasonably careful manner in

providing medical care.

          137.   Defendant, ELIZABETH HAACK, R.N., breached that duty in one or more of the

following ways:

                 a. Failed to offer front loading therapy for SANEL PILIPOVIC’s
                    alcohol dependency and his history or risk of withdrawals;
                 b. Failed to assess whether SANEL PILIPOVIC was at risk of
                    experiencing severe withdrawals;
                 c. Failed to contact a physician regarding SANEL PILIPOVIC’s
                    alcohol dependency and history or risk of withdrawals;
                 d. Failed to properly assess SANEL PILIPOVIC’s alcohol
                    withdrawal symptoms;

                                                  26
                       4:20-cv-04228-JES-JEH # 14            Page 27 of 36




               e. Failed to contact a physician regarding SANEL PILIPOVIC’s
                  signs and symptoms of alcohol withdrawals; or
               f. Failed to properly monitor SANEL PILIPOVIC’s medical
                  conditions, including alcoholism, and risk of withdrawal.

        138.   As a direct and proximate result, Decedent, SANEL PILIPOVIC, experienced

alcohol withdrawal and his symptoms went undiagnosed and untreated, resulting in him

becoming nonresponsive on November 7, 2019 and dying on November 8, 2019.

        139.   SANEL PILIPOVIC left surviving him, as his next of kin, his parents and his

siblings.

        140.   By reason of SANEL PILIPOVIC’s death, his next of kin have suffered and been

deprived of the society, love, affection, companionship, and support of SANEL PILIPOVIC.

        141.   This action and the damages sought by the Plaintiff are authorized by and brought

pursuant the Illinois Wrongful Death Act, 740 ILCS 180/0.01-180/2.2.

        142.   Plaintiff, SANELA KARIC, as Independent Administrator the Estate of SANEL

PILIPOVIC, deceased, brings this action for the use and benefit of the next of kin of SANEL

PILIPOVIC.

        Wherefore, Plaintiff, SANELA KARIC, as Independent Administrator the Estate of

SANEL PILIPOVIC, deceased, prays that this Honorable Court enters a judgment against

Defendant, ELIZABETH HAACK, R.N., for a substantial monetary amount, plus the cost of this

lawsuit, and grants such other, further, and different relief as this Court deems equitable and just

under the circumstances.

                                           COUNT XVI
                                      Illinois Survival Claim
                                      Elizabeth Haack, R.N.




                                                 27
                        4:20-cv-04228-JES-JEH # 14            Page 28 of 36




          143.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

          144.   At all times relevant herein, Defendant, ELIZABETH HAACK, R.N., owed a

duty to inmates, like Decedent, SANEL PILIPOVIC, to act in a reasonably careful manner in

providing medical care.

          145.   Defendant, ELIZABETH HAACK, R.N., breached that duty in one or more of the

following ways:

                 a. Failed to offer front loading therapy for SANEL PILIPOVIC’s
                    alcohol dependency and his history or risk of withdrawals;
                 b. Failed to assess whether SANEL PILIPOVIC was at risk of
                    experiencing severe withdrawals;
                 c. Failed to contact a physician regarding SANEL PILIPOVIC’s
                    alcohol dependency and history or risk of withdrawals;
                 d. Failed to properly assess SANEL PILIPOVIC’s alcohol
                    withdrawal symptoms;
                 e. Failed to contact a physician regarding SANEL PILIPOVIC’s
                    signs and symptoms of alcohol withdrawals; or
                 f. Failed to properly monitor SANEL PILIPOVIC’s medical
                    conditions, including alcoholism, and risk of withdrawal.

          146.   As a direct and proximate result, Decedent, SANEL PILIPOVIC, experienced

alcohol withdrawal and his symptoms went undiagnosed and untreated, resulting in him

becoming nonresponsive on November 7, 2019 and dying on November 8, 2019.

          147.   As a direct and proximate result, Decedent, SANEL PILIPOVIC, suffered

substantial pain and discomfort prior to his death, incurred medical expenses prior to his death,

lost a normal life prior to his death, lost wages prior to his death, and experienced disfigurement

prior to his death.

          148.   This action, including the damages sought by the Plaintiff, is authorized by the

Illinois Survival Act, 755 ILCS 5/27-6.



                                                  28
                        4:20-cv-04228-JES-JEH # 14            Page 29 of 36




          Wherefore, Plaintiff, SANELA KARIC, as Independent Administrator the Estate of

SANEL PILIPOVIC, deceased, prays that this Honorable Court enters a judgment against the

Defendant, ELIZABETH HAACK, R.N., in a substantial sum, plus the cost of this lawsuit, to

fairly and justly compensate the Estate of SANEL PILIPOVIC for the injuries and damages

sustained by SANEL PILIPOVIC.

                                            COUNT XVII
                                       Illinois Wrongful Death
                                          Rosi Monzon, R.N.

          149.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

          150.   At all times relevant herein, Defendant, ROSI MONZON, R.N., owed a duty to

inmates, like Decedent, SANEL PILIPOVIC, to act in a reasonably careful manner in providing

medical care.

          151.   Defendant, ROSI MONZON, R.N., breached that duty in one or more of the

following ways:

                 a. Failed to offer front loading therapy for SANEL PILIPOVIC’s
                    alcohol dependency and his history or risk of withdrawals;
                 b. Failed to assess whether SANEL PILIPOVIC was at risk of
                    experiencing severe withdrawals;
                 c. Failed to contact a physician regarding SANEL PILIPOVIC’s
                    alcohol dependency and history or risk of withdrawals;
                 d. Failed to properly assess SANEL PILIPOVIC’s alcohol
                    withdrawal symptoms;
                 e. Failed to contact a physician regarding SANEL PILIPOVIC’s
                    signs and symptoms of alcohol withdrawals; or
                 f. Failed to properly monitor SANEL PILIPOVIC’s medical
                    conditions, including alcoholism, and risk of withdrawal.




                                                  29
                        4:20-cv-04228-JES-JEH # 14            Page 30 of 36




          152.   As a direct and proximate result, Decedent, SANEL PILIPOVIC, experienced

alcohol withdrawal and his symptoms went undiagnosed and untreated, resulting in him

becoming nonresponsive on November 7, 2019 and dying on November 8, 2019.

          153.   SANEL PILIPOVIC left surviving him, as his next of kin, his parents and his

siblings.

          154.   By reason of SANEL PILIPOVIC’s death, his next of kin have suffered and been

deprived of the society, love, affection, companionship, and support of SANEL PILIPOVIC.

          155.   This action and the damages sought by the Plaintiff are authorized by and brought

pursuant the Illinois Wrongful Death Act, 740 ILCS 180/0.01-180/2.2.

          156.   Plaintiff, SANELA KARIC, as Independent Administrator the Estate of SANEL

PILIPOVIC, deceased, brings this action for the use and benefit of the next of kin of SANEL

PILIPOVIC.

          Wherefore, Plaintiff, SANELA KARIC, as Independent Administrator the Estate of

SANEL PILIPOVIC, deceased, prays that this Honorable Court enters a judgment against

Defendant, ROSI MONZON, R.N., for a substantial monetary amount, plus the cost of this

lawsuit, and grants such other, further, and different relief as this Court deems equitable and just

under the circumstances.

                                             COUNT XVIII
                                        Illinois Survival Claim
                                           Rosi Monzon, R.N.

          157.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.




                                                  30
                       4:20-cv-04228-JES-JEH # 14            Page 31 of 36




        158.    At all times relevant herein, Defendant, ROSI MONZON, R.N., owed a duty to

inmates, like Decedent, SANEL PILIPOVIC, to act in a reasonably careful manner in providing

medical care.

        159.    Defendant, ROSI MONZON, R.N., breached that duty in one or more of the

following ways:

                a. Failed to offer front loading therapy for SANEL PILIPOVIC’s
                   alcohol dependency and his history or risk of withdrawals;
                b. Failed to assess whether SANEL PILIPOVIC was at risk of
                   experiencing severe withdrawals;
                c. Failed to contact a physician regarding SANEL PILIPOVIC’s
                   alcohol dependency and history or risk of withdrawals;
                d. Failed to properly assess SANEL PILIPOVIC’s alcohol
                   withdrawal symptoms;
                e. Failed to contact a physician regarding SANEL PILIPOVIC’s
                   signs and symptoms of alcohol withdrawals; or
                f. Failed to properly monitor SANEL PILIPOVIC’s medical
                   conditions, including alcoholism, and risk of withdrawal.

        160.    As a direct and proximate result, Decedent, SANEL PILIPOVIC, experienced

alcohol withdrawal and his symptoms went undiagnosed and untreated, resulting in him

becoming nonresponsive on November 7, 2019 and dying on November 8, 2019.

        161.    As a direct and proximate result, Decedent, SANEL PILIPOVIC, suffered

substantial pain and discomfort prior to his death, incurred medical expenses prior to his death,

lost a normal life prior to his death, lost wages prior to his death, and experienced disfigurement

prior to his death.

        162.    This action, including the damages sought by the Plaintiff, is authorized by the

Illinois Survival Act, 755 ILCS 5/27-6.

        Wherefore, Plaintiff, SANELA KARIC, as Independent Administrator the Estate of

SANEL PILIPOVIC, deceased, prays that this Honorable Court enters a judgment against the


                                                 31
                      4:20-cv-04228-JES-JEH # 14          Page 32 of 36




Defendant, ROSI MONZON, R.N., in a substantial sum, plus the cost of this lawsuit, to fairly

and justly compensate the Estate of SANEL PILIPOVIC for the injuries and damages sustained

by SANEL PILIPOVIC.

                                                   SANELA KARIC, as Independent
                                                   Administrator the Estate of SANEL
                                                   PILIPOVIC, deceased, Plaintiff

                                                   /s/ BRIAN K HETZER
                                                   Duncan Law Group, LLC
                                                   Her Attorneys




                                      JURY DEMAND

       Plaintiff, SANELA KARIC, as Independent Administrator the Estate of SANEL

PILIPOVIC, deceased, demands a trial by jury on each and every count of her Second Amended

Complaint.

                                                   SANELA KARIC, as Independent
                                                   Administrator the Estate of SANEL
                                                   PILIPOVIC, deceased, Plaintiff.

                                                   /s/ BRIAN K HETZER
                                                   Duncan Law Group, LLC




   Robert R. Duncan
   Brian K. Hetzer (ARDC: 6292998)
   DUNCAN LAW GROUP, LLC
   161 N. Clark St., Suite 2550
   Chicago, Illinois 60601
   312-202-3283
   bkh@duncanlawgroup.com
                                              32
                       4:20-cv-04228-JES-JEH # 14             Page 33 of 36




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  ROCK ISLAND DIVISION

    SANELA KARIC, as Independent
    Administrator of the Estate of
    SANEL PILIPOVIC, deceased

                           Plaintiff,

           v.                                             No.: 20-cv-4228

    GERALD BUSTOS, as Sheriff of
    Rock Island County, MEND
    CORRECTIONAL CARE, PLLC,
    MELISSA FLETCHER, R.N.,
    STEPHANIE PAXTON, R.N.,
    ROSI MONZON, R.N. and
    ELIZABETH HAACK, R.N.

                           Defendants.

                                           AFFIDAVIT
       Now comes the Affiant, BRIAN K. HETZER, stating the following under oath:
                1.    That he is the attorney of record for Plaintiff.
                2.    That the money damages sought exceed $50,000.00.
       Further Affiant sayeth naught.
       Under penalties as provided by law pursuant to 735 ILCS 5/1-109, I certify that the
statements set forth herein are true and correct.


                                              DUNCAN LAW GROUP, LLC

                                              /s/ BRIAN K. HETZER
                                              Brian K. Hetzer




 Robert R. Duncan
 Brian K. Hetzer (ARDC: 6292998)
 DUNCAN LAW GROUP, LLC
 161 N. Clark St., Suite 2550
 Chicago, Illinois 60601
 312-202-3283
 bkh@duncanlawgroup.com
                                                 33
                       4:20-cv-04228-JES-JEH # 14            Page 34 of 36




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   ROCK ISLAND DIVISION

    SANELA KARIC, as Independent
    Administrator of the Estate of
    SANEL PILIPOVIC, deceased

                           Plaintiff,

            v.                                            No.: 20-cv-4228

    GERALD BUSTOS, as Sheriff of
    Rock Island County, MEND
    CORRECTIONAL CARE, PLLC,
    MELISSA FLETCHER, R.N.,
    STEPHANIE PAXTON, R.N.,
    ROSI MONZON, R.N. and
    ELIZABETH HAACK, R.N.

                           Defendants.
                                           AFFIDAVIT
                                         735 ILCS 5/2-622

       Brian K. Hetzer, being first duly sworn, states as follows:

       I am an attorney employed by DUNCAN LAW GROUP, LLC, the attorneys for Plaintiff.

         I have reviewed the facts of the case with a healthcare professional whom I believe is
knowledgeable in the relevant issues in this particular action, practices, or has practiced in the
last five years, in the same area of medicine that is at issue in this particular action and is
qualified by experience in the subject of this case.

        The reviewing healthcare professional has determined in a written report, after a review
of the medical record, that there is a reasonable and meritorious cause for the filing of such an
action.

        Based on my consultation with the healthcare professional, I have also concluded that
there is a reasonable and meritorious cause for filing this action.

        A copy of the reviewing healthcare professional’s report (with information which would
identify the reviewing healthcare professional being deleted) is attached to this Affidavit.

       Under penalties as provided by law pursuant to 735 ILCS 5/1-109, I certify that the
statements set forth herein are true and correct.
                                              /s/ BRIAN K. HETZER


                                                 34
4:20-cv-04228-JES-JEH # 14   Page 35 of 36
4:20-cv-04228-JES-JEH # 14   Page 36 of 36
